Exhibit 99.15 (Text of graph posted to Ashland Inc.'s website concerning Ashland Distribution average sales per shipping day) Average Salesper Shipping Day ($ in millions)* January February March April May June July August September October November December *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
